Curia, per Savage, Ch, J.
The general principle is against the liability of the infant; and I do not find that this case is an exception. In Holt v. Ward, (2 Str. 937,) it was decided, after full argument and deliberation, that the contract to marry by an infant is not void; but voidable at the election of the infant; yet, as to the person of full age, contracting with the infant, it absolutely hinds. Hence, an infant may maintain this action against an adult; but an infant defendant is not liable. (Com. Dig. Enfant, B. 6.) The defendant is entitled to judgment,
Judgment for the defendant. .